Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted August 25, 2022, wherein claims 11, 14, and 15 are amended.  This application is a national stage application of PCT/CN2019/073238, filed January 25, 2019, which claims benefit of foreign application CN201810097221.3, filed January 31, 2018.
Claims 11-15 are pending in this application.
Claims 11-15 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted August 25, 2022, with respect to the rejection of claims 11 and 12 under 35 USC 102(a)(1) for being anticipated by Wang et al., has been fully considered and found to be persuasive to remove the rejection as claim 11 is amended to require that the composition being administered consists of the single compound Anemoside B4.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 25, 2022, with respect to the rejection of claims 11 and 13 under 35 USC 102(a)(1) for being anticipated by Zhong, has been fully considered and found to be persuasive to remove the rejection as claim 11 is amended to require that the composition being administered consists of the single compound Anemoside B4.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 25, 2022, with respect to the rejection of claims 11 and 14 under 35 USC 102(a)(1) for being anticipated by Zhaorong Gong et al., has been fully considered and found to be persuasive to remove the rejection as claim 11 is amended to require that the composition being administered consists of the single compound Anemoside B4.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 25, 2022, with respect to the rejection of claims 11 and 15 under 35 USC 102(a)(1) for being anticipated by Bing Shao et al., has been fully considered and found to be persuasive to remove the rejection as claim 11 is amended to require that the composition being administered consists of the single compound Anemoside B4.  Therefore the rejection is withdrawn.

	Currently claims 11-15 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted August 25, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is a method of treating one of several specific diseases in an animal comprising administering to the animal a composition consisting of the single compound Anemoside B4, also known as chinenoside B4 or pulchinenoside B4.  This compound is a component of the organism pulsatilla chinensis, or pasqueflower, which is a component of traditional Chinese medicine, (TCM) as described in foreign patent documents CN102100753, CN104083564, CN101337033, and CN101732517. (all references of record in previous action) However, in such preparations, it is present in a relatively small amount, as only one of many chemical compounds, and is not recognized in the art as being especially significant as a single active agent.  Furthermore as described by Tang et al., (Reference included with PTO-892) the theory and practice of TCM differ from those of western medicine, making the use of a particular herb in TCM difficult to extrapolate to medicinal use of specific compounds extracted from the same herb.  Therefore it would not be obvious to purify specific compounds from pulsatilla chinensis based on any of these documents for use in treating any of the recited diseases.
	Finally, considering the state of the art in the scientific study of Pulchinenoside B4 as an isolated compound, at the time of effective filing of the claims, it was being evaluated for the treatment of certain viral diseases such as porcine circovirus 2, or PCV2. (See Yang et al., included with PTO-892) Neither this virus nor any viral infection against which the claimed compound is known to be effective is a causative agent in any of the diseases recited in the claims.  Furthermore the state of the art regarding potential antiviral or other activities of anemoside B4 is not advanced or predictable enough to allow one of ordinary skill in the art to extrapolate its use to new diseases, such as bovine endometritis, foot rot, canine or feline parvovirus, or any other condition recited in the present claims.
Accordingly, Applicant’s amendment submitted August 25, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/12/2022